Citation Nr: 1728636	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-00 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for schizophrenia reaction, chronic, incompetent, also claimed as mood disorder and neuropsychiatric condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1975 to July 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In July 2016 the Veteran presented testimony at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of each hearing is of record.  


FINDINGS OF FACT

1.  In an unappealed July 2009 decision, the RO denied service connection for schizophrenia reaction, chronic, incompetent, also claimed as mood disorder.  

2.  Evidence added to the record since the July 2009 decision denying service connection for schizophrenic reaction, chronic, incompetent (also claimed as mood disorder), is cumulative or repetitive of the evidence that was previously considered; and does not relate to an unestablished fact necessary to substantiate that claim, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The July 2009 RO decision that denied service connection for schizophrenic reaction, chronic, incompetent (also claimed as mood disorder) is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1103 (2016).  

2.  The criteria for reopening a claim of entitlement to service connection for schizophrenic reaction, chronic, incompetent (also claimed as mood disorder) have not all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2009.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Reopening Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the RO and the Board denied this claim several times prior to when the Veteran again filed the claim that led to this decision.  In general once the RO denies a claim, and there is no completed appeal to the Board, that denial becomes final and the claim cannot be reopened and allowed.  See 38 U.S.C.A. §§ 7105(c), (d)(3).  Board decisions are final on the date mailed to the appellant and in general may not be reopened and considered.  38 U.S.C.A. § 7104(b).  

Although regulations regarding what constitutes an appeal to the Board have changed recently, the regulations cited to in this case reflect the definitions as in place at the time of the RO decisions in this case.  Once the RO makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C.A. § 7105 (b)(1) (West 2014); 38 C.F.R. § 20.1103 (2016).  An appeal of an RO decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. § 20.200 (2016).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result.  38 U.S.C.A. § 7105 (b); 38 C.F.R. § 20.201 (2016).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C.A. § 7105 (b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016).  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C.A. § 7105 (c) (West 2014). 

If the claimant files a timely NOD and the disagreement is not resolved, the RO must provide the claimant and his or her representative, if there is one, with an SOC.  38 U.S.C.A. § 7105 (d) (West 2014); 38 C.F.R. § 19.30 (2016).  As a general rule, the appellant must file a substantive appeal within 60 days of the mailing of the SOC or within one year of the notice of the decision being appealed, whichever is later.  38 U.S.C.A. § 7105 (d)(1); 38 C.F.R. § 20.302 (b) (2016).  A substantive appeal consists of a properly completed VA Form 9 or a correspondence containing the necessary information.  38 C.F.R. § 20.200 (2016).  If a claimant fails to respond after receipt of the SOC, the RO may close the case.  38 U.S.C.A. § 7105 (d)(3); 38 C.F.R. § 19.32 (2014).  Once the RO closes the case for failure to complete the appeal to the Board, the RO decision is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.  

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, prior to receipt of the claim that led to the current appeal, the Veteran filed the same claim on several occasions.  The RO denied his claim in a December 1977 rating decision and the Board denied his appeal from that decision in October 1978.  The RO again denied the claim in October 1989 and January 2003 and the Board denied his appeal of the January 2003 decision in February 2004.  Unless the Chairman of the Board orders reconsideration of the decision, the Board decision is final on the date stamped on the face of the decision.  See 38 C.F.R. § 20.1100.  The record does not reflect that the Veteran filed a claim for reconsideration of the February 2004 Board decision.  The October 1978 and the February 2004 Board decisions are final.

In December 2005, the RO again denied the claim, and provided the Veteran with notice of his procedural and appellate rights.  He did not appeal that decision and no new and material evidence was added to the record in the year following notification of the decision.  In March 2009, VA again received a claim for disability benefits for a psychiatric disorder.  In a July 2009 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim.  The RO notified the Veteran of the decision and of his procedural and appellate rights that same month.  

In September 2009, the Veteran submitted a utility bill and a copy of a page of a Medical Board report from his service records that had been of record for several decades.  The RO sent him a letter asking him what type of claim he was filing and in October 2009 he replied that he was submitting new and material evidence (the Medical Board report that was previously of record) to reopen his claim.  The Veteran submitted additional statements but they were duplicative and cumulative of statements he had previously submitted.  None of the evidence submitted between the July 2009 decision and the decision rendered in February 2010 were both new and material.  The Veteran did not file a notice of disagreement with the July 2009 decision within one year of notification of the decision.  That decision therefore became final.  

Thereafter, the Veteran submitted a petition to reopen the claim of service connection for schizophrenia and this petition was received by the RO in October 2009.  In February 2010, the RO issued the decision that is currently on appeal to the Board.  

At the time of the final July 2009 RO decision, the evidence of record consisted of service treatment records, private treatment records, VA treatment records, VA examination reports, and statements by the Veteran and the Veteran's father.  Those records showed that the Veteran received psychiatric treatment for reactive depression for several months just prior to his entry onto active duty, with psychiatric symptoms for years before that, and that he attempted suicide by cutting his wrists very soon after service enlistment.  He was hospitalized for treatment during service, and, in July 1975, was considered to be in full remission.  The final diagnosis was transient adult situational disturbance with depressive reaction.  The Veteran was discharged in July 1975 as a result of this condition.  After his separation, the medical records showed continued psychiatric problems and treatment.  However, treatment records do not establish the basis for the final denial, which is the Veteran's preexisting psychiatric condition was aggravated by active service.

Evidence added to the record since the July 2009 final RO decision, or for that matter since the December 2005 decision, includes VA treatment records from VA Medical Center San Diego, the Veteran's statements, and resubmission of a partial treatment record from L. W. S., Chief of Psychiatry.  Notably, treatment records from Dr. S. were considered by previous RO and Board decisions.  

With respect to the Veteran's statements they are redundant in that the Veteran describes his mental health history and preexisting psychiatric condition indicating that his mental health became worse during active duty.  He also described during the July 2016 Board hearing that his psychiatric condition was aggravated because active service was very stressful causing him to become depressed.  The Veteran explained that upon service enlistment his preexisting condition was reactive depression, which elevated to severe depression during service.  He also testified that two psychiatrist in the military informed him that his psychiatric condition was aggravated during active service.

While the evidence shows that the Veteran had a preexisting condition, the evidence however is not new and material evidence as it fails to establish that the Veteran had a preexisting psychiatric condition that was aggravated or worsened during active service.  

In this regard, the VA treatment records are considered new evidence, as those records were not previously of record and were not reviewed and considered in the prior decision.  The new evidence however does not establish a previously unestablished fact that is necessary to substantiate the claim.  Instead the new evidence shows continued treatment and psychiatric care.

The Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

With regard to the additional lay statements, the Board finds that such statements are duplicative to the extent that they suggest that the Veteran had a preexisting psychiatric condition before enlistment.  Notably, such statements were of record and considered at the time of the July 2009 rating decision as well as the earlier final decisions.  As for the newly added medical evidence, the Board finds that the evidence is cumulative.  While the record notes continued psychiatric care, the records do not show any relationship between psychiatric disability and the Veteran's military service.  The Board concludes that this evidence neither triggers VA's duty to assist nor raises a reasonable possibility of substantiating the claim.

For these reasons, the Board finds that the additional evidence received since the last final decision is not new and material within the meaning of 38 C.F.R. § 3.156 (a).  Consequently, the Board finds that new and material evidence has not been received and the claim of service connection for schizophrenia reaction, chronic, incompetent, also claimed as mood disorder and neuropsychiatric condition is not reopened.  


ORDER

The application to reopen the claim for entitlement to service connection for schizophrenia reaction, chronic, incompetent, also claimed as mood disorder and neuropsychiatric condition is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


